Citation Nr: 9927785	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-19 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death.  


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

In February 1997 the Board of Veterans' Appeals (Board) 
denied the appellant's August 1994 attempt to reopen the 
Department of Veterans Affairs (VA) Regional Office (RO) 1955 
decision denying her claim of entitlement to service 
connection for the veteran's death.  Appellant appealed that 
Board decision to the U. S. Court of Veterans Appeals, now 
known as the U.S. Courts of Appeals for Veterans Claims 
(Court).  By memorandum decision dated in December 1998 the 
Court vacated the Board's February 1997 decision and remanded 
the case to the Board for further readjudication; 
specifically, the Board was to consider and discuss the 
appellant's attempt to reopen this previously denied claim in 
light of 38 C.F.R. § 3.156(a) and the decision in Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  [redacted].


FINDINGS OF FACT

1.  The veteran died in September 1954 from tuberculosis of 
the lungs.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  Service connection for the cause of the veteran's death 
was denied in August 1955 on the grounds that the evidence 
failed to show that the tuberculosis that caused the 
veteran's death was incurred in or aggravated by service.  
That decision was not appealed.  

4.  Additional documentation submitted since the August 1955 
denial of service connection that was new was cumulative of 
evidence previously submitted.  

5.  Competent medical evidence has not been obtained that 
suggests that the veteran's tuberculosis was incurred in 
service or was aggravated beyond its normal course in 
service.  



CONCLUSIONS OF LAW

1.  The August 1955 RO decision is final.  38 U.S.C.A. § 7105 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.104, 20.302 
(1998).  

2.  The evidence received since the final August 1955 RO 
decision is not new and material, and the claim for 
entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In 1949 the service department verified that the veteran had 
recognized guerrilla service from June 1, 1945, to January 
11, 1946; was absent without leave from January 12, 1946, to 
January 26, 1946; and had active military service from 
January 27, 1946, until he was honorably discharged from 
service on February 11, 1946.  The veteran sought service 
connection for tuberculosis prior to his death.  The claim 
was denied on the grounds that the disability preexisted 
service and was not aggravated by service.  This decision was 
affirmed by the Board in December 1951.  

The veteran died in September 1954 from tuberculosis.  
Service connection for the cause of the veteran's death was 
denied in August 1955 because the appellant, the veteran's 
surviving spouse, failed to submit evidence showing the 
veteran's death was due to a service-connected disease or 
injury.  The appellant was notified of that decision in a 
letter dated in September 1955, but did not seek 
reconsideration of, or appeal, the decision.  See Veterans 
Regulations No. 2(a), part II, para. III, and No. 2(c); 
Department of Veterans Affairs Regulations 1008 and 1009; 
effective January 25, 1936, to December 31, 1957.  That 
decision became final.  

Because this claim has been previously denied and is final it 
can only be reopened by the presentation of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.156(a), 20.302(a).  Under applicable law, VA must reopen 
a previously and finally disallowed claim when "new and 
material evidence" is presented or secured with regard to 
that claim.  See Stanton v. Brown, 5 Vet. App. 563, 566-567 
(1993).  If new and material evidence has been received with 
respect to a claim which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  
New and material evidence is that which was not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1998); Hodge.  

As alluded to in Hodge, supra, "new and material evidence" 
is that which was not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998).  The Board first notes 
that "new" evidence is that which was not previously of 
record.  As to its materiality, the Board notes that in the 
decision in Hodge, supra, the previously existing requirement 
that a presumption of credibility be accorded to the new 
evidence was left intact sub-silentio.  Accordingly, once it 
has been determined that the recently proffered evidence is 
"new," the Board must then proceed to analyze the claims 
presuming the evidence is credible for the limited purpose of 
ascertaining its materiality.  In this determination, the new 
evidence must be of such significant import that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.  See Spalding v. Brown, 10 Vet. App. 6, 10 
(1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

Since the final August 1955 denial of service connection for 
the cause of the veteran's death, additional documents have 
been submitted by the appellant in her attempt to reopen that 
claim.  Among those documents is a duplicate copy of the Form 
23, Affidavit for Philippine Army Personnel, previously 
received by the RO in 1949.  That document is clearly not new 
evidence, as it is a photocopy of a document previously 
submitted.  With regard to the other materials submitted that 
were prepared by the Philippine Service Department that 
address the veteran's service with the Philippine Army, the 
Board points out that those documents are not material 
because they are not documents issued by the United States 
armed service, and therefore cannot rebut the dates of 
service previously certified by the U.S. Army in September 
1949 and May 1950.  The Court has previously held that 
findings by the United States service departments verifying 
service are binding on VA for the purpose of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  The Board also points out that the 
fact of the veteran's qualifying service is not in dispute.  

The document not submitted prior to August 1955 and entitled 
"WORK SHEET FOR CDD BOARD", dated in September 1945 
contains information which can be traced to the various lab 
sheets, x-ray reports and other service medical records 
contained in the veteran's file.  It contains no information 
that was not in the record prior to August 1955, although 
this particular compilation of that information was not 
previously before VA.  As a restatement of evidence the 
evidence previously before VA, the evidence is not new, it is 
cumulative.  Bostain v. West, 11 Vet. App. 124 (1998).   The 
reference that the illness "started" when he was with his 
guerilla unit essentially replicates service data already of 
record.  Moreover, the document indicates that the symptoms 
emerged in May 1945 which was before his recognized service 
and contains no finding of aggravation of tuberculosis 
"reinfection type." 

Additional documents submitted since 1955 include numerous 
materials regarding the appellant's baptism, birth record, 
marital status, and the veteran's death record.  None of 
those materials contain competent medical evidence that 
addresses the question at issue, that is, whether the 
veteran's preexisting tuberculosis was incurred or aggravated 
beyond its normal progression during service.  The only 
information they provide is additional information regarding 
the appellant's relationship to the veteran, a matter that is 
not at issue in this appeal.  Therefore, these additional 
materials alone or in connection with the evidence previously 
assembled are not so significant that they must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for the cause of the 
veteran's death.  

In sum, although there has been obtained some "new" 
evidence with regard to the appellant's claim of entitlement 
to service connection for the cause of the veteran's death, 
as discussed in detail above such evidence it is plainly not 
material and the claim is not reopened.   The law permits 
service connection for a preexisting disability that is 
aggravated during service.  38 C.F.R. § 3.303(a)(c).  To 
date, however, the appellant has submitted no medical 
evidence addressing whether the veteran's preexisting 
tuberculosis was aggravated during service. Among the records 
that were submitted, discussed in more detail above, there is 
no information presented relative to the onset or the cause 
of the veteran's disorder such that it may be considered to 
be of such significant import that it must be considered in 
connection with this claim.  See 38 C.F.R. § 3.156(a).  

Accordingly, for the reasons and bases discussed above the 
Board concludes that new and material evidence sufficient to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death has not been 
presented.  
The benefit sought on appeal remains denied.

The Board notes that at the time the agency of original 
jurisdiction developed and adjudicated this claim the Court 
and VA construed the law to require that new evidence must 
raise a reasonable possibility of a change in the outcome of 
the claim in order to be deemed material, employing the 
Court's precedent decision in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In the meantime, the United States Court of 
Appeals for the Federal Circuit issued its decision in Hodge 
that specifically held that the test is that set out in 
38 C.F.R. § 3.156(a), discussed above.  The Board must 
determine whether this case should be remanded to the RO for 
further development and adjudication in light of the more 
recent judicial precedent.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  It appears in this case that the RO 
reviewed the evidence and concluded that it was not material 
because it did not include medical evidence that veteran's 
preexisting tuberculosis was aggravated in service.  Although 
the language employed by the RO in assessing whether the 
evidence was material clearly implemented the Colvin analysis 
of materiality in assessing the evidence, the same defect in 
the evidence exists when the materiality of the evidence is 
assessed using the language of 38 C.F.R. § 3.156(a):  the 
documents added to the record since 1955 do not provide 
medical information that must be considered in establishing 
whether the veteran's tuberculosis was aggravated in service.  
Upon review, it is clear that the appellant has been afforded 
ample opportunity to present argument regarding whether the 
veteran's tuberculosis was aggravated in service, but, with 
the exception of the Work Sheet discussed above, instead she 
has submitted evidence only addressing the veteran's service 
and her relationship to him.  The Board concludes that its 
review of the evidence and preparation of a decision 
employing an analysis based on 38 C.F.R. § 3.156(a) at this 
time will not prejudice the appellant.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for the cause of 
the veteran's death remains denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals


 



